     Case 2:20-cv-00020-APG-EJY Document 3 Filed 03/04/21 Page 1 of 2




 1                                     UNITED STATES DISTRICT COURT
 2                                             DISTRICT OF NEVADA
 3                                                           ***
 4       MORGAN FULLER,                                                   Case No. 2:20-cv-00020-APG-EJY
 5                     Plaintiff,
                                                                                          ORDER
 6           v.
 7       CLARK COUNTY,
 8                     Defendant.
 9

10   I.      DISCUSSION
11           According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff is
12   no longer incarcerated. However, Plaintiff has not filed an updated address with this Court. The
13   Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately
14   file with the court written notification of any change of mailing address, email address, telephone
15   number, or facsimile number. The notification must include proof of service on each opposing party
16   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the action,
17   entry of default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA
18   3-1. This Court grants Plaintiff until March 31, 2021 to file his updated address with this Court. If
19   Plaintiff does not update the Court with his current address on or before March 31, 2021, this case
20   will be subject to dismissal without prejudice.
21           Additionally, the Court denies Plaintiff’s application to proceed in forma pauperis for
22   prisoners (ECF No. 1) as moot because Plaintiff is no longer incarcerated. The Court now directs
23   Plaintiff to file an application to proceed in forma pauperis by a non-prisoner on or before March
24   31, 2021 or pay the full filing fee of $400. 1
25

26

27

28   1
             Because Plaintiff initiated his case prior to December 1, 2020, the filing fee is $400.
                                                               1
     Case 2:20-cv-00020-APG-EJY Document 3 Filed 03/04/21 Page 2 of 2




 1   II.    CONCLUSION

 2          Accordingly, IT IS ORDERED that Plaintiff shall file his updated address with the Court on

 3   or before March 31, 2021.

 4          IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis for

 5   prisoners (ECF No. 1) is DENIED as moot.

 6          IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

 7   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document

 8   entitled information and instructions for filing an in forma pauperis application.

 9          IT IS FURTHER ORDERED that on or before March 31, 2021, Plaintiff shall either: (1)

10   file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay the full

11   filing fee of $400.

12          IT IS FURTHER ORDERED that failure to comply with this Order may result in a

13   recommendation to dismiss this case with prejudice.

14

15          Dated this 4th day of March, 2021.

16

17

18                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                      2
